Case 7:20-cv-00230-GEC-PMS Document 3 Filed 04/24/20 Page 1 of 2 Pageid#: 22




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

JOHN R. DEMOS,                                   )   CASE NO. 7:20CV00230
                                                 )
                       Plaintiff,                )
v.                                               )   MEMORANDUM OPINION
                                                 )
DONALD J. TRUMP, ET AL.,                         )   By: Glen E. Conrad
                                                 )   Senior United States District Judge
                       Defendants.               )

       John Demos, a Washington State inmate proceeding pro se, filed this action under Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), in which he

names President Donald J. Trump, Vice President Mike Pence, and Senate Majority Leader

Mitch McConnell as defendants. Demos alleges that in the face of the COVID-19 pandemic,

McConnell has failed to provide for the common defense, Trump has failed to faithfully execute

Article II of the Constitution by appointing a “health czar to oversee, direct, [and] coordinate the

COVID-19 pandemic,” and Pence is in violation of his duty to “preserve, protect, [and] defend”

the country’s “domestic tranquility.” Compl. 4, 6, 8, ECF NO. 1. Demos has moved for leave to

proceed in forma pauperis. Upon review of the record, the court finds that the action must be

summarily dismissed without prejudice under 28 U.S.C. § 1915(g).

       Section 1915(g) provides:

                In no event shall a prisoner bring a civil action [in forma pauperis] if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
       upon which relief may be granted, unless the prisoner is under imminent danger
       of serious physical injury.

28 U.S.C. § 1915(g). Demos has filed scores of actions or appeals that have been dismissed as

frivolous, malicious, or for failure to state a claim upon which relief could be granted, and other
Case 7:20-cv-00230-GEC-PMS Document 3 Filed 04/24/20 Page 2 of 2 Pageid#: 23




courts have found him barred under § 1915(g) from filing without prepayment of filing costs.

See, e.g., Demos v. United States, No. 1:09-cv-03205-CCB (D. Md. Dec. 23, 2009), aff’d,

Demos v. United States, 373 F. App’x 420 (4th Cir. 2010); Demos v. Keating, 33 F. App’x 918,

919-20 (10th Cir. 2002). Demos’ current complaint does not demonstrate that he is in imminent

danger of serious physical harm related to his claims.*

         For the stated reasons, the court will dismiss the action under § 1915(g) without prejudice

to Demos’ refiling of the action accompanied by the full $400.00 filing fee. An appropriate

order will enter this day. The clerk will send Demos a copy of this memorandum opinion and

the accompanying order.

                      24th day of April, 2020.
         ENTER: This _____




         *
           At the most, Demos alleges that the defendants have failed to protect the country, including Demos, from
the effects of the COVID-19 pandemic. The public website for the Department of Corrections for Washington State
(“DOCW”) indicates, however, that at the Washington State Penitentiary, where Demos is confined, officials had
not diagnosed any cases of COVID-19 as of Friday, April 17, 2020. The DOCW website also indicates that prison
officials have taken aggressive steps to protect the health of its inmates and staff in all prison facilities against the
COVID-19 virus


                                                           2
